Citation Nr: 1809658	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the Veteran's countable income is excessive for the purpose of establishing eligibility for non-service-connected pension benefits from August 1, 2012.


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision of the Pension Management Center (PMC) in Milwaukee, Wisconsin.  Jurisdiction stands with the Regional Office (RO) in Jackson, Mississippi.  

It appears that the Veteran has submitted statements after the issuance of the Statement of the Case (SOC) by the Agency of Original Jurisdiction (AOJ).  Because the substantive appeal in this case was filed after February 2, 2013, waiver is presumed absent an express request for AOJ consideration.  See 38 U.S.C. § 7105 (e) (2012).

The issues of a disputed debt and entitlement to waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $2,376.00 have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

For the period from August 1, 2012, the Veteran's countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for non-service-connected disability pension benefits.


CONCLUSION OF LAW

From August 1, 2012, the criteria for payment of non-service connected pension benefits have not been met.  38 U.S.C. §§ 1502, 1521, 1522 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, VA General Counsel has held that VA is not required under 38 U.S.C. § 5103 (a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 05-04 (2004).  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nevertheless, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  The Board concludes that the requirements for the fair development of the claim have been met.  If benefits are reduced, which in this case was the net effect of the termination of pension benefits, solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status, VA will send written notice to the beneficiary at the same time it takes adverse action in lieu of advanced notice and opportunity for a hearing.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h).

As discussed below, the Veteran's non-service-connected pension benefits were terminated based on the receipt of a medical expense report and statements provided by the Veteran.  This information is not in dispute.  Accordingly, the reduction of benefits falls within the exception of advance notification outlined in 38 C.F.R. § 3.103 (b)(3)(1).  The PMC notified the Veteran of the adverse action in correspondence dated in March 2013.  This notice letter informed the Veteran of the effective date of termination of his non-service-connected pension benefits, the reasons for the decision, and his rights to initiate an appeal of the decision.  Accordingly, the Board finds that VA has met all due process requirements for terminating the Veteran's non-service-connected pension benefits effective August 1, 2012, and the Board may now address the merits of the Veteran's appeal.

Termination of Non-Service-Connected Pension

VA will award non-service-connected disability pension benefits to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his own willful misconduct, or aged 65 or over; and (3) meets the net worth requirements under 
38 C.F.R. §§ 3.274 , 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23. 

In this case, the Veteran had active service during the Korean Conflict, and his period of service meets the basic service criteria for eligibility for a pension under 38 U.S.C. § 1521.  In addition, the Veteran is over 65 years old.  Therefore, all that must be determined is whether he meets the net worth requirements under 38 C.F.R. §§ 3.274 , 3.275, and has an annual income that does not exceed the applicable MAPR.

To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by 12 to determine the monthly pension benefit.  38 C.F.R. § 3.273 (a).  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. 
 § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began. 
38 C.F.R. § 3.273 (b)(2).

The MAPR for a veteran with one dependent is $16,051 as of December 1, 2011 and $16,324 as of December 1, 2012.  See 38 U.S.C. § 1521; 38 C.F.R. § 3.23; see also http://benefits.va.gov/PENSION/rates_veteran_pen09.asp.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271 (a)(1).  Non-recurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271 (a)(1), (3).  The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the non-recurring income is countable.  38 C.F.R. § 3.273 (c).  Fractions of dollars will be disregarded in computing income. 38 U.S.C.. § 1503 (a); 38 C.F.R. § 3.271 (a).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payment under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and, therefore, is included as countable income.

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid.  38 U.S.C. § 1506 (3); 38 C.F.R. §§ 3.277, 3.652.

The following facts are not in dispute.  The Veteran was granted non-service-connected pension benefits effective July 12, 2011, payable from August 1, 2011.  Additional benefits were paid for his spouse.  At that time, the Veteran was informed that medical expenses of $16,463.00 were allowed as a continuing deduction beginning August 1, 2011, with an increase to $16,497.00 beginning January 1, 2012.  In addition, he was informed that a decrease in these expected medical expenses is a change in income and that to prevent an overpayment that would need to be repaid, the Veteran should immediately report any decrease in these unreimbursed medical expenses.  In July 2012, PMS informed the Veteran entitlement to non-service-connected disability pension was granted under Liberalizing Law effective July 12, 2010, payable from August 1, 2010.  However, PMS was unable to pay these benefits as the evidence showed the Veteran's income, effective August 1, 2010, exceeded the maximum annual disability limit set by law.

In January 2013, the Veteran submitted a medical expense report listing the following expenses.  For transportation expenses between January 2012 and December 2012 he listed 18 trips to St. Dominic's Hospital for his spouse for $414.94.  For medical expenses he listed Medicare (Part B) $1,000; for private medical expenses $1,876.79; and for medication for his spouse $358.60.  Expenses were further discussed with the Veteran via telephone.  The Veteran confirmed he made 18 trips for his spouse to St. Dominic's Hospital in 2012 and added that he paid $800 to St. Dominic's for a hospital stay for his wife in 2012 and paid the remaining $200 in 2013.  The Veteran further clarified the nature and purpose of the private appointments he had listed.

In a March 2013 administrative decision, PMC informed that Veteran that his non-service-connected pension benefits were terminated, effective August 1, 2012, due to excessive income.  Specifically, PMC had been counting $16,497.00 as a continuing medical expense, effective August 1, 2012.  However, the PMC stated that the Veteran reported having only $6,702.00 in medical expenses in 2012.  PMC informed the Veteran that he had been paid too much, and that he would be informed shortly how much he was overpaid and how to repay the debt.  In April 2013, the Veteran was informed he owed a debt of $2,376.00.

The Veteran's countable income is calculated by totaling all of his income less any exclusions.  For the year beginning January 1, 2012, the Veteran's total income was $28,171.00; this represents $16,870.80 from SSA disability benefits for the Veteran ($1,405.90 for 12 months) and $7,858.80 for the Veteran's spouse ($654.90 for 12 months); $3,397.44 from Transamerica Life Insurance Company and Farmers Supply Retirement, as reported by the Veteran on his VA Form 21-0516-1; and $46.51 in interest from the Bank of Kilmichael.  PMS calculated for the year beginning January 1, 2012, the Veteran's total exclusions from income as $6,702.00, which represents unreimbursed medical expenses.  Unreimbursed medical expenses are excluded from total income to the extent that they exceed five percent of the MAPR.  38 C.F.R. § 3.372 (g)(1)(iii).  The Veteran's $6,702.00 claimed unreimbursed medical expenses, exceeds five percent of the MAPR ($802.55) by $5,899.45.  As a result, the Veteran's countable income for the year beginning on January 1, 2012, was $22,272.00. 

As discussed above, effective December 1, 2011, the MAPR for a veteran with one dependent is $16,051.  See 38 C.F.R. § 3.23 (a).  Therefore, the Veteran's countable income exceeded the MAPR, the maximum income limit for entitlement to non-service-connected pension.  

In the March 2013 letter that notified the Veteran of the termination of his non-service-connected pension benefits, the PMC also notified the Veteran that he needed to submit information prior to January 1, 2014, indicating that his countable income was less than the MAPR, such that entitlement to pension benefits would be restored.  The Board acknowledges receipt of statements in June 2013 from the Veteran.  In these statements, the Veteran contends that he spent $1,170.00 "our cost" for his wife's chemotherapy treatments.  It is unclear to the Board whether this constitutes a previously unreported amount, or is encompassed by the chemotherapy expenditures documented in the January 2013 medical expense report.  However, even assuming the Veteran is claiming additional expenses, the $1,170.00 if added to the $6,702.00, would still not reduce the Veteran's countable income below the MAPR.  The Board also acknowledges evidence received in March 2015, which contains statements from the Veteran regarding his medications.  At the outset, the Board points out that this statement was received after January 1, 2014, the deadline noted in the March 2013 letter.  However, even considering the statement, the Board finds the list to be immaterial for the following reasons: 1) it appears to be of medications the Veteran currently takes, not a list of medications during the period at issue ("medication I take and why." [emphasis added]); 2) in addition, the Veteran has not provided the cost of these medications and if they constitute medical expenses for which he will not be reimbursed.

Therefore, the Board finds that the Veteran has not provided any additional financial information indicating that his countable income should be reduced below the MAPR, such that non-service-pension benefits should be awarded.  Based on the foregoing, the Board concludes that the Veteran is not legally entitled to VA non-service-connected pension benefits from August 1, 2012, because his income for the twelve-month annualization period exceeds the statutory limits for entitlement to non-service connected pension benefits.  Where the law, and not the evidence, is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis, 6 Vet. App. 426.  Therefore, the claim must be denied.




CONTINUED ON NEXT PAGE


ORDER

Entitlement to non-service-connected pension benefits from August 1, 2012, is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


